DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the detected object" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to a “detected object” or a step of “detecting” an object. The only previous reference is to acquiring a “position of an object.”

Claims 2-7 are additionally rejected for being dependent upon the independent claim 1, and failing to remedy the deficiencies of claim 1 as discussed above.

Claim 3 is rejected as being indefinite due to the limitation “identifies the detected object as the second object.” This claim has a limitation referring to a “newly detected object,” but there is an additional reference to “the detected object” in the limitations of claim 1. As such, it is unclear which of these objects is being referred to as “the detected object” in the limitations of claim 3.

Claim 4 recites the limitation "the number of first objects" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a number of first objects.”

Claim 5 is rejected as being indefinite due to the limitation “displayed in at least either of …the heads-up display … and a display area.” The limitations of claim 1 refer to the overlaid images being displayed via a heads-up display. Given the “at least either of” limitation of claim 5, it allows for the scenario of only displaying via the “display area” and not the HUD, which would contradict the limitations presented in claim 1.

Claim 6 is rejected as being indefinite due to the limitation “encloses each of the first and second objects.” It is unclear whether this limitation is stating that the first and second overlaid images both separately enclose both of the first and second objects, or if the first overlaid image encloses the first object, and the second overlaid image encloses the second object.

Claim 7 is rejected as being indefinite due to the limitation “identifies the detected object as the second object.” This claim has a limitation referring to a “newly detected object,” but there is an additional reference to “the detected object” in the limitations of claim 1. As such, it is unclear which of these objects is being referred to as “the detected object” in the limitations of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata et al. (U.S. Publication No. 2018/0024354), hereinafter referred to as Shibata.

In regard to claim 1, Shibata teaches a vehicle display apparatus mounted on a vehicle, and including at least a head-up display (HUD) (Shibata paragraph 11 noting a vehicle display control device that controls to display a virtual image in a subject vehicle equipped with a head-up display) that projects an image on a projection target member provided in the vehicle (Shibata paragraph 11 noting displays the virtual image in association with at least one front obstacle in outside scenery by projecting a display image on a projection member) that causes a driver to visually recognize a virtual image of the image, and the virtual image includes a virtual image of an overlaid image overlaid on a real view of the surroundings of the vehicle (Shibata paragraph 12 noting the highlighting image as the display image that highlights the front obstacle in the outside scenery, surrounding the front obstacle, and noting it looks as if the front obstacle is pointed by the highlighting image that is superimposed on a space within the outside scenery surrounding the front obstacle; and Shibata Fig. 4 showing a highlighting 
image 560 as the display image 56 is virtually displayed to highlight the front obstacle 8b in the outside scenery 8).
the vehicle display apparatus (Shibata paragraph 11 noting a vehicle display control device that controls to display a virtual image in a subject vehicle equipped with a head-up display) comprising a display control unit (Shibata paragraph 87 noting periphery monitoring unit ECU 31) that acquires a position of an object included in the real view of the surroundings of the vehicle that can be an overlay target of the overlaid image (Shibata paragraphs 86-87 noting the display control flow, including step S101 of determining whether an obstacle 8b to be highlighted has been detected, and step S102 of acquiring required information needed for virtually displaying the highlighting image, including obstacle information; and Shibata paragraph 67 noting the obstacle information type of obstacle, moving direction, moving speed, relative speed and relative distance from the subject vehicle), and displays the overlaid image overlaid on the detected object (Shibata paragraphs 88-90 noting virtual image display position and size of highlighting image are set on the basis of the required information acquired, display data is generated, and the display data is provided to the HUD to form the highlighting image surrounding the obstacle), wherein
the display control unit includes an overlap determination unit that, if a first overlaid image is overlaid on a first object and a second object is detected as a cut-in object, determines the presence or absence of overlap between a second overlaid image, which is overlaid on the second object, and the first overlaid image or the first object, or the presence or absence of overlap between the first overlaid image and the second object (Shibata paragraph 133 noting in the following S5303b, it is determined whether virtual image display positions .alpha.  of the highlighting images 560 set for the respective front obstacles 8b in S5303a are superimposed on one another.  As the result, when positive determination is made, a shift to S5303c is made; and Shibata Fig. 18 showing display control flow which acquires information for multiple obstacles, sets virtual display positions for each obstacle, and then determines if the virtual image display positions are superimposed over one another; and Shibata Fig. 19 showing two overlaid images with overlap between the first and second images), and
a visibility control unit that, if the overlap has occurred (Shibata Fig. 19 showing two overlaid images with overlap between the first and second images; and Shibata Fig. 18 showing the display control flow, with determination “yes” at step S5303b indicating that overlapping has occurred) , makes a visibility of the first overlaid image lower than a visibility of the second overlaid image (Shibata paragraph 136 noting that as a result, the virtual image display of the highlighting image with respect to the farther obstacle from the subject vehicle is cut at the superimposed position P (shown in Fig. 19), allowing the highlighting image surrounding the obstacle at the shorter distance to be fully present, which 

In regard to claim 4, Shibata teaches all of the limitations of claim 1 as discussed above. In addition, Shibata teaches if the number of first objects is two or more (Shibata paragraph 118 noting determining whether there are a plurality of front obstacles detected, and executing processing for each of the front obstacles), the visibility control unit makes the visibility of the first overlaid image of each of the two or more first objects lower (Shibata paragraph 124 noting highlighting images that individually highlight the plurality of front obstacles are controlled to be smaller size as the obstacle is farther from the subject vehicle, and it is possible to increase the degree of highlighting to have a large size for a front obstacle that is close to the subject vehicle. Thus, highlighting of the plurality of obstacles by the highlighting images can be performed in a prioritized manner) than the visibility of the second overlaid image (Shibata paragraph 136 noting that as a result, the virtual image display of the highlighting image with respect to the farther obstacle from the subject vehicle is cut at the superimposed position P (shown in Fig. 19), allowing the highlighting image surrounding the obstacle at the shorter distance to be fully present, which gives more visibility to the closer object, as there is less visible highlighting on the farther object, and changes the extent that the visibility is lowered according to a distance between the vehicle and each of the two or more first objects (Shibata paragraph 124 noting highlighting images that individually highlight the plurality of front obstacles are controlled to be smaller size as the obstacle is farther from the subject vehicle, and it is possible to increase the degree of highlighting to have a large size for a front obstacle that is close to the subject vehicle. Thus, highlighting of the plurality of obstacles by the highlighting images can be performed in a prioritized manner)., or uniformly makes the visibility lower than the visibility of the second overlaid image (Shibata paragraph 136 notes that the visibility of a second overlaid image (a front car that overlaps a farther car) is higher than the visibility of the image overlaid on the car it overlaps, as the closer object has a full highlighting whereas the overlapped car has a partial highlighting with a cut portion P. Additionally, Shibata paragraph 124 notes that highlighting size of multiple objects is different depending on how far 

In regard to claim 5, Shibata teaches all of the limitations of claim 1 as discussed above. In addition, Shibata teaches the overlaid image is displayed in at least either of a virtual image displayable area in the head-up display (HUD) apparatus (Shibata paragraph 79 noting an installed HUD, and that virtual images are formed superimposed on part of the outside scenery 8, so that the virtual image of the display image and the outside scenery can be visually recognized by the driver; and Shibata Figs. 1 and 3 showing the virtual images being displayed via HUD), and a display area of a display apparatus disposed in front of the driver (Shibata paragraph 78 noting the display system 5 is provided with a HUD 50 as well as a multifunction display 51; and Shibata paragraph 85 noting that the display control flow for reading and displaying the highlighting images may be implemented by any of the ECUs incorporated in the display elements 50, 51, 52, or a combination).

In regard to claim 6, Shibata teaches all of the limitations of claim 1 as discussed above. In addition, Shibata teaches wherein each of the first and second overlaid images include a frame image (Shibata Fig. 19 showing highlighting virtual images overlaid surrounding the plurality of obstacles, wherein the highlighting image is shown as a circular frame encompassing the object) that encloses each of the first and second objects (Shibata Figs. 11, 38, 39, 40 showing different options for the highlighting images, including those that fully enclose around the object; and Shibata 175 noting that the highlighting images virtually displayed by the various described embodiments may be virtually displayed around each of a plurality of front obstacles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (U.S. Publication No. 2018/0024354), hereinafter referred to as Shibata, in view of Watanabe (U.S. Publication No. 2018/0198955), hereinafter referred to as Watanabe.

In regard to claim 2, Shibata teaches all of the limitations of claim 1 as discussed above. In addition, Shibata teaches wherein the visibility control unit, given a visibility of the first overlaid image of Q1a when the vehicle and the first object are at a first distance, and a visibility of the second overlaid image of Q2, controls a display of the first overlaid image such that Q2 > Q1a (Shibata paragraph 136 noting that the virtual image display of the highlighting image with respect to the farther obstacle from the subject vehicle is cut at the superimposed position P (shown in Fig. 19), allowing the highlighting image surrounding the obstacle at the shorter distance to be fully present, which gives more visibility to the closer object, as there is less visible highlighting on the farther object; and Shibata paragraph 138 noting that the degree of highlighting by the highlighting image which has no cut portion P for the closer obstacle is higher since the obstacle requires particular attention).
a visibility of Q1b at a second distance which is shorter than the first distance, and controlling a display of the first overlaid image such that Q1a > Q1b.
In the same field of endeavor, Watanabe teaches a visibility of Q1b at a second distance which is shorter than the first distance, and controlling a display of the first overlaid image such that Q1a > Q1b (Watanabe paragraphs 66-67 noting a virtual marking image 35 on target vehicle 32 being displayed with display properties such as shape, size, and color. When the distance to target vehicle 32 starts to increase or become larger, it is possible to inform a driver of the intra-vehicular distance becoming large, for example, by changing the color of the marking image 35 to a striking color (e.g. from yellow to red or orange), enlarging thickness, changing shape, displaying with fluorescence or enhanced luminance, etc. Thus, it can be seen that the visibility of the overlaid image on the first object increases when the intra-vehicular distance between the first object and the driver’s vehicle gets larger. As such, the visibility of the shorter distance Q1b is less than the visibility of the larger distance Q1a).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Shibata with the teachings of Watanabe, because both disclosures relate to the field of image display systems used in vehicles, which use heads-up display style virtual display images to superimpose indicators onto objects driving in front of the vehicle, and both disclosures include processes for placing indicators on multiple obstacles at once, and processes for how to handle scenarios in which the obstacle indicators overlap each other. Thus, modified to incorporate the teachings of Watanabe, the teachings of Shibata include all of the limitations presented in claim 2.

In regard to claim 3, Shibata teaches all of the limitations of claim 1 as discussed above. In addition, Shibata teaches wherein the display control unit (Shibata paragraph 87 noting periphery monitoring unit ECU 31), if a first overlaid image is being overlaid on a first object (Shibata paragraphs 88-90 noting virtual image display position and size of highlighting image are set on the basis of the required information acquired, display data is generated, and the display data is provided to the HUD to form the highlighting image surrounding the obstacle), and a detected second object, and causes the overlap determination unit to execute overlap determination processing (Shibata  and the visibility control unit to execute visibility reduction processing (Shibata paragraph 136 noting that as a result, the virtual image display of the highlighting image with respect to the farther obstacle from the subject vehicle is cut at the superimposed position P (shown in Fig. 19), allowing the highlighting image surrounding the obstacle at the shorter distance to be fully present, which gives more visibility to the closer object, as there is less visible highlighting on the farther object; and Shibata paragraph 138 noting that the degree of highlighting by the highlighting image which has no cut portion P for the closer obstacle is higher since the obstacle requires particular attention).
However, Shibata does not expressly disclose an object having a higher relative speed than a relative speed between the vehicle and the first object is newly detected in front of the first object, identifies the detected object as the second object, which is the cut-in object.
In the same field of endeavor, Watanabe teaches an object is newly detected in front of the first object, identifies the detected object as the second object, which is the cut-in object (Watanabe Figs. 4A-4B and paragraphs 76-79 noting a preceding vehicle 32 with a virtual indicator superimposed on it 35, and a scenario in which another vehicle 34 (with virtual indicator superimposed on it 36) moves into the lane between the driver and the vehicle 32, and the process of reducing the size of the indicator 35 as the indicator 36 overlaps it. Thus, it can be seen that a second object begins in a position prior to an overlap scenario, and cuts in between the driver and the first object (cut-in object), and causes an overlap scenario to occur).
However, Watanabe does not expressly disclose having a higher relative speed than a relative speed between the vehicle and the first object. It would have been obvious, to a person having 
Additionally it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Shibata and Watanabe for the same reasons as stated above in regard to claim 2.

In regard to claim 7, Shibata and Watanabe teach all of the limitations of claim 2 as discussed above. In addition, Shibata teaches wherein the display control unit (Shibata paragraph 87 noting periphery monitoring unit ECU 31), if a first overlaid image is being overlaid on a first object (Shibata paragraphs 88-90 noting virtual image display position and size of highlighting image are set on the basis of the required information acquired, display data is generated, and the display data is provided to the HUD to form the highlighting image surrounding the obstacle), and a detected second object, and causes the overlap determination unit to execute overlap determination processing (Shibata paragraph 133 noting in the following S5303b, it is determined whether virtual image display positions .alpha.  of the highlighting images 560 set for the respective front obstacles 8b in S5303a are superimposed on one another.  As the result, when positive determination is made, a shift to S5303c is made; and Shibata Fig. 18 showing display control flow which acquires information for multiple obstacles, sets virtual display positions for each obstacle, and then determines if the virtual image display positions are superimposed over one another; and Shibata Fig. 19 showing two overlaid images with overlap between the first and second images; and Shibata Fig. 18 showing the display control flow, with determination “yes” at step S5303b indicating that overlapping has occurred) and the visibility control unit to execute visibility reduction processing (Shibata paragraph 136 noting that as a result, the virtual image display of the highlighting image with respect to the farther obstacle from the subject vehicle 
However, Shibata does not expressly disclose an object having a higher relative speed than a relative speed between the vehicle and the first object is newly detected in front of the first object, identifies the detected object as the second object, which is the cut-in object.
In the same field of endeavor, Watanabe teaches an object is newly detected in front of the first object, identifies the detected object as the second object, which is the cut-in object (Watanabe Figs. 4A-4B and paragraphs 76-79 noting a preceding vehicle 32 with a virtual indicator superimposed on it 35, and a scenario in which another vehicle 34 (with virtual indicator superimposed on it 36) moves into the lane between the driver and the vehicle 32, and the process of reducing the size of the indicator 35 as the indicator 36 overlaps it. Thus, it can be seen that a second object begins in a position prior to an overlap scenario, and cuts in between the driver and the first object (cut-in object), and causes an overlap scenario to occur).
However, Watanabe does not expressly disclose having a higher relative speed than a relative speed between the vehicle and the first object. It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that the cut-in object could have higher relative speed than the first object, as a vehicle changing lanes to cut in such a manner would generally have a higher relative speed in order to do so. Additionally, the teachings of Shibata include (in paragraph 67) that the obstacle information acquired for performing the virtual display methods disclosed include the moving direction, moving speed, relative speed and relative distance from the subject vehicle. Thus, the relative speed of the first and second objects would be actively being acquired during this process, and could be compared.
Additionally it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Shibata and Watanabe for the same reasons as stated above in regard to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kondoh – U.S. Publication No. 2007/0106475
Sempuku – U.S. Publication No. 2015/0015712

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488